﻿120.	My delegation is pleased to participate in this session of the General Assembly. To us,
this is an occasion for serious reflection on the numerous problems which confront our imperfect globe. It is for this reason, among others, that the United Nations as an international institution was born. My statement will concentrate unavoidably on some of these issues which continue to tax our foreign relations, in particular, the crisis in southern Africa.
121.	Before delving into the substance of my contribution, Mr. President, I wish on behalf of the Zambian delegation to congratulate you on your unanimous election to the presidency of the thirty-third regular session. Your election is also a mark of honour to your country, Colombia, with which we are linked in the current struggle of the third world for justice and equity in the economic, political and social spheres. My delegation pledges co-operation' with you.
122.	Mr. President, this is the opportune moment for me to pay a particular tribute to your predecessor, Mr. Lazar Mojsov of Yugoslavia, who ably presided over the thirty- second regular session as well as three important special sessions of this Assembly, held this year.
123.	I also wish to pay a tribute to the Secretary-General, Mr. Kurt Waldheim, for his tireless efforts in the promotion of the objectives of the United Nations and for his lucid and comprehensive report to this session.
124.	Zambia welcomes the admission of Solomon Islands to the membership of this family of nations. The admission of a new Member is an occasion for rejoicing and reflection, in the knowledge of the difficulty of the process of decolonization.. Colonial masters never give up easily. Zambia also hopes and expects to welcome independent Zimbabwe and Namibia to membership in the United Nations in the very near future. We also congratulate Tuvalu on the attainment of independence and we look forward to its admission to the United Nations.
125.	Mr. President, in your important opening statement, you gave a vivid and impressive account of the pattern of pervasive poverty and increasing inequalities which continue to characterize existing international economic relations and to subvert international peace and security. My delegation fully shares the sense of disappointment with the continuing deterioration of the international economic situation. In particular, we associate ourselves with the numerous expressions of grave concern regarding the worsening condition and grim prospects of developing countries.
126.	The North-South dialogue, which was initiated some four years ago on the basis of a hard-won consensus, remains in serious jeopardy. The hopes which were aroused by the successful outcome of the seventh special session of the General Assembly in 1975 have yet to be fulfilled in any meaningful manner. The implementation of the Programme of Action on the Establishment of the New International Economic Order (resolution 3202 (S-VI)j depends on the undertaking of structural changes and the adoption of appropriate policy decisions in conformity with the reality of interdependence and the mutuality of interest among nations. It does not rest, nor should it be permitted to rest on the fulfilment of traditional concepts of aid, charity or philanthropy—lofty as these notions may be.
127.	On that premise, I wish to submit that the picture which has emerged from negotiations on major issues- notably those on the Integrated Programme for Commodities,' 2 the common fund, multilateral trade negotiations, the transfer of resources in real terms, the reform of the international monetary system, industrialization, the conversion of UNIDO into a specialized agency and the code of conduct for the transfer of technology to developing countries—is indeed a sombre one, and does not provide any consolation.
128.	It is the sincere hope of my delegation that Member States, in particular the developed countries, will exert maximum efforts in appropriate forums to transform the current stalemate into concrete success. We reaffirm our conviction that the ongoing dialogue can be sustained and rendered meaningful only through concrete discernible results which reflect the structural character of the mandate given. We cannot as yet confidently point to any such accomplishment. The outcome is decisively dependent on the measure of commitment to negotiate in good faith and of political will on the part of the industrialized countries.
129.	Zambia welcomes recent announcements by a few industrialized countries of their intention to increase financial assistance and to cancel official debts in respect of the poorest among the developing countries. In addition, we would urge donor countries to accord serious attention to those land-locked, island, developing and middle-income countries which have not so far benefited from meaningful special measures, in. spite of the formidable economic difficulties which continue to confront them.
130.	My delegation remains convinced that existing economic criteria which accord undue weight to per capita gross national product, useful as they are in determining eligibility for special attention, have increasingly tended to conceal more than they reveal. The criteria employed by the United Nations development system, including UNDP, and by such international institutions as IBRD do not reflect peculiar circumstances such as disadvantageous geographical location, lengthy and costly transportation lines, and specific geo-political situations, which impose major constraints on the development efforts of certain countries, such as my own. We trust that the question of criteria will receive serious and urgent consideration from the relevant United Nations bodies and specialized agencies, financial and technical assistance institutions and creditor and donor countries.
131.	In this connexion, Zambia continues to make immense sacrifices in its effective implementation of the United Nations policy of sanctions against the rebel British colony of Southern Rhodesia, particularly following Zambia's closure of its border with rebel Rhodesia. Today, the cost to Zambia of its application of United Nations sanctions exceeds SI billion. Our full and effective implementation of such United Nations decisions, especially with regard to the transportation of essential commodities, is consequently being gravely jeopardized by the absence of sustained commitment on the part of certain Member States, as well as by the lack of commensurate assistance to countries such as my own which continue to be adversely affected by the implementation of important United Nations decisions. In this regard, Zambia will soon have no alternative but to transport "by the southern route more than 100,000 tons of badly-needed fertilizer before the onset of the rains.
132.	The procedural stalemate currently facing the. Committee Established under General Assembly Resolution 32/174, known as the Committee of the Whole, is a source of grave concern to my delegation. The problem of the procedural impasse must be resolved at this session in order that this important Committee may be able to proceed with its substantive work without further delay.
133.	Efforts to reform the international environment so that developing countries are given equal opportunity to participate equitably in the sustained progress of mankind are dialectically linked to efforts aimed at forging all forms of co-operation among the developing countries themselves. Those two sets of endeavours are not mutually exclusive. They reinforce and complement each other.
134.	In this connexion, it is Zambia's belief that the significance of the recent United Nations Conference on Technical Co-operation among Developing Countries, held at Buenos Aires, essentially resides in its potential contribution to enhancing endogenous development on the basis of self-reliance and the optimum utilization of resources within and among developing countries, thereby facilitating the establishment of the New International Economic Order.
135.	My delegation would like here again to stress the dialectical and complementary character of existing North- South forms of co-operation on the one hand and the new South-to-South forms of co-operation on the other hand. Zambia is confident that the Plan of Action adopted at the Conference  will be given serious consideration by the international community with a view to ensuring its successful implementation.
136.	For Zambia's part, our authorities will continue to accord high priority to implementing viable programmes and projects to realize self-reliant development and to forging co-operation with other developing countries in various fields of common interest, including the critical areas of trade, transport and communications.
137 I should also mention that my country was recently privileged to-act as host to a meeting of some 17 countries at the conclusion of which a declaration of intent was signed for the creation of a preferential free trade area for eastern, central and southern Africa. I need not state that this was a most significant step towards the establishment of an economic community, thus giving effect to our common desire to promote co-operation among developing countries.

138.	In brief, it has become imperative to preach the sermon according to the New International Economic Order in order to convert constituents of public opinion and sections of national interest to the cause of structural change and a new world order.
139.	The Third United Nations Conference on the Law of the Sea constitutes an essential element in the struggle to establish the New International Economic Order. An international legal regime of the seas, based on justice and equity, will be an important constituent of an equitable world order. In this regard, Zambia attaches much importance to the conclusion of an international convention on the law of the sea, which must of necessity cater for the legitimate interests of both the coastal and the land-locked States and of the developed and developing States. It is our fervent hope that in the interim nations will refrain from taking unilateral measures to grab the resources of the sea and the sea-bed.
140.	For generations the Middle East has been characterized by incessant conflict and warfare. The situation in the area remains complex and continues to threaten international peace and security. Unless and until the underlying causes of the' conflict are removed, the durable solution to the question of the Middle East which we all desire will continue to elude us. In recognition of that fact, my Government has repeatedly called upon Israel to withdraw from all occupied Arab territories and to allow the Palestinian people to exercise freely their inalienable right to self-determination, including their right to the establishment of a sovereign and independent State. We shall continue to do so, as this position ,is consistent with numerous United Nations resolutions and constitutes the only realistic basis for a just and permanent solution to the problem of the Middle East.
141.	Within the context of the situation in the Middle East I cannot fail to refer to the tragedy in Lebanon. We cannot turn a blind eye to the strife that has taken a very high toll of human life and has almost torn that country asunder. It must be halted and a political solution should be found that will allow the Lebanese people to enjoy peace and tranquillity.
142.	The situation in Cyprus remains a matter of concern to Zambia. Once, again we must note the lack of progress in the negotiations aimed at resolving the critical questions that continue to threaten the independence, sovereignty, territorial integrity and non-alignment of Cyprus. The negotiations under the auspices of the Secretary-General must go forward. We urge the two Cypriot communities to co-operate fully with the Secretary-General. We also reiterate our call for the withdrawal of all foreign military forces which are in Cyprus in defiance of the United Nations.
143.	With regard to Korea, Zambia continues to support the efforts for the reunification of that country on the basis of the North-South joint communiqué.  We hope that the aspirations of the Korean people for reunification will soon be realized.
144.	One of the major preoccupations of the . 'United Nations since its founding has been the promotion of the inalienable right of peoples under colonial and alien domination to self-determination and independence. Southern Africa remains a major blot on the otherwise good record of the United Nations in the field of decolonization. In that part of the world the black majority of more than 30 million continues to languish under brutal and exploitative white racist minority regimes. The General Assembly, the Security Council and other United Nations organs have adopted numerous resolutions in support of the right of the oppressed peoples of Zimbabwe, Namibia and South Africa to freedom and independence. Each and every one of those resolutions has met the same fate of contemptuous rejection by the intransigent racist minority regimes.
145.	As in all colonial cases, the preference of the oppressed people of southern Africa was to attain their freedom and- national independence by peaceful means. Before resorting to armed struggle and other violent means for their liberation, they exhausted, to no avail, all possible avenues. Even as they wage armed struggle, they remain ready and willing to negotiate the modalities for the transfer of power to them, if reason and sheer common- sense should at any time find entry into the minds of the die-hard white racists who oppose them.
146.	The problems of southern Africa continue to preoccupy us in Zambia. The white racist minority regimes which are oppressing the African people in the region happen to be our neighbours. They are our neighbours, not by choice, but by the designs of imperialism.
147.	President Kaunda of Zambia has for over a decade now consistently speculated about, and drawn the attention of the world community to, the potentially explosive nature of the situation there. The movement towards that potential holocaust is gaining greater momentum. A calamity of immense proportions is dawning in southern Africa. The United Nations and the international community have a duty not only to deliberate on the problem but also to prescribe solutions to it and thereby avert the imminent catastrophe. Crisis-management and brinkmanship are required of all those who are concerned with the situation. Rigidity, cynicism, duplicity, trickery, bigotry, dogmatism, intransigence and their correlates have no place in resolving the grave situation in southern Africa. The situation is no longer a tragicomedy, but a real human tragedy.
148.	More than enough blood has been shed in southern Africa since the advent of racist colonizers in that region over 300 years ago. Undoubtedly the attempts to exterminate the African people have increased in recent years as their resistance to occupation and exploitation has intensified. If the problem is not resolved quickly more innocent lives of both blacks and whites will be lost and we shall witness the beginning of an all-out war.
149.	What, then, is the root-cause of this problem in southern Africa? Unless we can diagnose an ailment it is almost impossible to prescribe the appropriate remedy. It is important to stress that the root-cause of the problem in southern Africa is the very existence of the decadent racist and Fascist minority regimes. Those Fascists are intent on clinging desperately to power as colonial masters under the pretext of racial superiority. Furthermore, those racist regimes in Pretoria and Salisbury have embarked on expansionist policies and aggressive actions against Angola, Botswana, Mozambique and Zambia, which support the right of peoples to self-determination and independence. Surely it would be folly to expect those of us who have fought for our own independence to remain apathetic in the face of the plight of the oppressed peoples.
150.	If all Member States represented here were agreed on these fundamental principles the task of resolving the problem of southern Africa would be much easier. But, while many profess to support the cause of self-determination verbally, their overt or covert actions in support of those racist regimes negate their purported good intentions. Is the time not opportune for the high councils of the United Nations to act as one on all matters pertaining to southern Africa?
151.	It is important for States Members of this Organization, especially those with leverage and vested interests in southern Africa, to desist from engaging in duplicity and deceitful manoeuvres.
152.	The situation in Southern Rhodesia, the Zimbabwe to be, is pregnant with ominous consequences. The actions of the Smith regime in Salisbury show all the signs of neurosis. Southern Rhodesia is on the brink of exploding. History will not pardon all those who failed to act decisively while there was time. My Government holds the view that time to avert a chaotic situation in the British colony of Southern Rhodesia is quickly slipping away from the international community.
153.	The so-called "internal settlement" which was concocted in Salisbury earlier this year has resolved nothing. Even its proponents now admit, albeit reluctantly, that the so-called agreement has failed lamentably to achieve a cease-fire or any resolution to end the conflict. Smith Is in fact not even prepared to hand over nominal power to his dear friends, the co-signatories of the so-called agreement. The issue in Zimbabwe is not—I repeat, not—whether the so-called internal settlement will succeed or fail. It has failed, and it is therefore no longer a bone of contention. The real, substantive issue is how to stop the bloodshed in order to bring about genuine independence in a country which is torn by civil strife as a result of the war situation.
154.	The present state of insecurity inside Zimbabwe is so serious that neither whites nor blacks can claim to be secure. The Smith regime is unable to guarantee the safety of the people it purports to rule. Civil order has crumbled.
155.	The fighting forces of the Patriotic Fund have extended the theatre of the war against the recalcitrant regime to embrace the entire country. The guerrillas from the .countryside have encircled the cities. Battles between the Rhodesian army and the Patriotic Front are common occurrences in the urban areas of Zimbabwe, including the capital, Salisbury. Surely no one can doubt the resolve of the fighting forces to liberate their motherland at any price.
156.	The chief protagonists, therefore, are the rebel forces and the armed forces of the Patriotic Front. While the Zimbabwe liberation forces are fighting a war of liberation against a system of oppression, there are bands of armed men who are killing and exterminating hundreds of persons in Zimbabwe every week. These include the Rhodesian army and deserters from that army, and its specialized murder squads such as the Selous Scouts, the Grey Scouts and thousands of mercenaries drawn from South Africa, some European countries and the Americas.
157.	The Smith regime has also helped to organize armed gangs for the three African cosignatories of the so-called Salisbury agreement. These groups are used against whomever they define as their enemy. As a result, one group is set against the other. Fighting between and within the internal parties has become a common occurrence.
158.	In a desperate, indeed frantic, effort to exacerbate the civil war in Zimbabwe, the regime announced recently that Africans will be conscripted into the rebel army and that so-called martial law will be extended in many parts of that country, as if Africans had not suffered enough already.
159.	What we have to contend with in Zimbabwe, therefore, is a situation in which a desperate settler regime is fomenting a civil war among Zimbabweans both inside and outside the country. In the process, Smith deludes himself with his hopes that he can benefit from the chaotic situation which he has masterminded.
160.	The other strategy which the Salisbury regime continues to pursue is that of seeking to externalize the conflict further to engulf front-line States, in particular, and other members of the, international community. By this strategy, Smith and his henchmen are hoping that should the front-line countries call upon their friends for assistance, the Western countries will come to their rescue. Smith is intent on provoking on East-West confrontation. We are already aware that the Fascist racist regime in Pretoria has resumed its massive support for the Smith regime.
161.	The response of the members of the world community to all these problems has varied. Those who assume primary legal responsibility for Southern Rhodesia are both equivocating and prevaricating. In this context it was amazing to hear the Foreign Secretary of the United Kingdom state in his address before this Assembly on 27 September 1978 that "The United Kingdom has never administered Rhodesia" [10th meeting, para. 140], and that the United Kingdom has never been a metropolitan Power. The truth of the matter is that Britain colonized Southern Rhodesia. It does not matter-indeed it is irrelevant—whether a colonial Power exercises its authority directly or through an agent. It amounts to one and the same thing. As far as the international community is concerned, there is no way in which Britain can evade its legal and colonial responsibility over Rhodesia. We therefore call upon the British Government to be decisive in dealing with the Rhodesian situation.
162.	Furthermore, I want to make it abundantly clear that in the aftermath of the publication of the Bingham report on British violations of the sanctions on the supply of oil to Rhodesia, Zambia will vigorously pursue, both in the
courts and here at the United Nations, its strong case against the British and other oil companies involved in this conspiracy since the unilateral declaration of independence.
163.	The view of the Zambian Government is that the Rhodesian problem bleeds and yearns for a solution. If any talks are to be held, let them be convened now. Time is fast running out. Very soon it will be too late to find anyone to talk to, because the situation will have been overtaken by events.
164.	It is within that context that we must view the impending visit of Ian Smith to the United States. It is with regret and great disappointment that we see that, at this crucial stage of the illegal Smith regime's apparent collapse, certain conservative members of the establishment have adopted strong-arm tactics of exerting pressure on the Administration to allow rebel leader Smith and his henchmen to enter the United States. In our view, the visit of Ian Smith to the United States not only compromises the position of the United States as a broker in the negotiations, but also seriously jeopardizes any renewed efforts at convening a genuine and meaningful all party conference.
165.	We are aware that Ian Smith is visiting the United States not in order to discuss the modalities of the transfer of power to the majority, but to win support for his crumbling so-called internal settlement and the breach of United Nations sanctions against Rhodesia. Smith will no doubt use his visit to undermine the position of the United States Administration on the Anglo-American proposals by misinforming American public opinion and playing up to the sentiments of conservative elements in Congress. By succumbing to pressure, the United States Administration may well have tied its hands in regard to the pursuance of the Anglo-American proposals.
166.	South Africa's illegal occupation of Namibia continues to represent a major challenge to the authority and prestige of the United Nations. At its ninth special session this Assembly exhaustively analysed the question of Namibia and made important decisions imperative for the accession of Namibia to genuine independence [resolution S-9/2]. Only last week renewed efforts to seek South African withdrawal from" Namibia and the transfer of power to the people of Namibia were undertaken in the Security Council. Hence, the collective will and determination of the international community to put an end to the continued illegal South African occupation of Namibia has been reaffirmed by both the General Assembly and the Security Council.
167.	The action of the Security Council last week, particularly, offers. South Africa a sensible international framework for terminating its illegal occupation of Namibia in grace-if indeed there be any in the Pretoria racist regime. This is a unique and historic opportunity to solve the problem of Namibia peacefully. The South African regime must co-operate with the Security Council and, indeed, with the Secretary-General, whose unenviable task it is to superintend the United Nations Transition Assistance Group set up under the authority of the Security Council by its resolution 435 (1978).
168.	South Africa's characteristic intransigence, defiance and utter contempt of the United Nations must no longer be tolerated. Today we have a situation where South Africa is seeking to throw overboard and circumvent a proposal for the settlement of the question of Namibia which is the brainchild of its traditional supporters and allies. In our view, the five Western countries concerned have an obligation to ensure South African compliance with the proposal. Their inability to do so would raise serious questions about their sincerity in the exercise and would, indeed, have a bearing on their credibility with regard to the whole question of southern Africa.
169.	If South Africa persists in its defiance of the United Nations and proceeds to hold sham elections intended to install its puppets in power in Namibia, we do not see any option but for the Security Council to impose mandatory sanctions against it under Chapter VII of the United Nations Charier. Those who have shielded it in the past cannot, surely, find further pretexts for doing so. We hope and expect that they will gather sufficient political will to support action by the Security Council against	South Africa, and to join with the rest of the international community in totally ostracizing the Pretoria Fascists.
170.	The ninth special session of this Assembly served the useful purpose of clarifying the various aspects of the question of Namibia. Zambia remains totally committed to the Declaration and Programme of Action on Namibia adopted at the special session [resolution S-9/2J. Let me in particular emphasize that we support the territorial integrity of Namibia, of which Walvis Bay is an integral part. We are also resolutely committed to continued support for the South West Africa People's Organization, the sole and authentic representative of the Namibian people. Indeed, we commend that Organization for its heroic armed struggle, its statesmanship and diplomatic skill, which were the decisive factors in the successful conclusion of the negotiations on the proposal of the five Western members of the Security Council. 
171.	South Africa, the citadel of institutionalized racist oppression and exploitation, continues to present a challenge to the United Nations and to all civilized mankind. More than ever before the world is confronted with a militarily strong, intransigent regime with expansionist aggressive designs in Africa. The Pretoria racist regime continues to perfect its already massive oppressive apparatus for use against the black people who are the majority in that country.
172.	The obnoxious and illogical policy of bantustanization is still in force. In addition to the so-called Transkei, bogus independence has been given to the so-called Bophuthatswana homeland, while plans are afoot to grant similar independence to the unfortunate inhabitants of the Venda area.
173.	The system of apartheid, which denies the humanity of people who are not white, subjects the Africans to mass killings, torture, arbitrary arrest and detention and to all other forms of inhuman treatment. Yet, the world this year is observing the thirtieth anniversary of the adoption of the Universal Declaration of Human Rights.
174.	In addition, 1978 has been declared by the United Nations to be International Anti-Apartheid Year, for the purpose of focusing exclusively on strategies for combating the evil policies of South Africa. The United Nations Special Committee against Apartheid has done commendable work already in awakening the conscience of mankind to the plight of Africans in South Africa, including that of the political prisoners on Robben Island. But how much have the majority of States represented here done to focus on this important Year? In particular, how much have those who arm and trade with South Africa done even to ameliorate the conditions of the victims? Alas, most of these countries pay only lip service to our goals in this respect. They prefer to reap profits by all means at their disposal. Appeals by the General Assembly for disinvestment and a ban on arms trade with Pretoria continue to be ignored.
175.	It would be folly to be taken in by illusions concerning stability in Pretoria, because South Africa is a powder keg. The events in Soweto and other acts of African revolt should serve as timely warnings. The oppressed people of South Africa will undoubtedly change the system. Let the South African Fascists know that they are sitting on a time-bomb which is bound to explode at any moment. Rather than deterring them, the savage oppression and repression of which the black majority of South Africa are daily victims will only increase their resolve to overthrow the apartheid system and liberate themselves. South Africa's military might and policy of creating bantustan enclaves cannot and will not be the solution. The African people of South Africa will surely triumph over the modern Nazis who oppress them.
176.	We in Zambia are well aware that a change from Vorster to Botha is only cosmetic. After all, this confirms what we already know about the Afrikaner larger mentality of selecting the so-called leaders from the Verkrampte party clique. Moreover, Vorster has merely promoted himself to the post of President; yet this has not raised an uproar in the Western democracies We are watching the situation closely.
177.	I wish to reiterate here Zambia's total and unequivocal support for the liberation movement in the struggle for the emancipation of southern Africa from the racist and colonial yoke. I also take this opportunity to commend the liberation movements in Zimbabwe, Namibia and South Africa for the heroic struggles they are waging against the racist, Fascist and exploitative white minority racist regimes which have usurped their land and humiliated their people. We pay a tribute to the non-aligned, socialist and Nordic countries, and the progressive international community, which continue to render material and diplomatic support to the oppressed masses and their liberation movements. We urge them to continue to do so until final victory is achieved.
178.	I have delved rather deeply into the situation in southern Africa because, in the view of my Government, it is vitally important that there should be no illusions in the international community as to its gravity and ominous consequences. That situation defies the very central purpose of the United Nations. When the explosion comes, there is no way that this Organization or any of its Member States can afford to remain aloof.
179. The Preamble to the Charter eloquently speaks about the determination of the peoples of the United Nations to "save succeeding generations from the scourge of war". Let it not be said that his aspiration was frustrated by some of the Governments that comprise the membership of the United Nations. Zambia has faith in the potential of the United Nations to fulfil the expectations of the peoples of the world and those of its founding fathers. We hope its Member States will not be guilty of having failed to demonstrate the necessary political will.
 

